09-2078-ag
         Chen v. Holder
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A095 850 639
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of January, two thousand ten.
 5
 6       PRESENT:
 7                        JOSEPH M. McLAUGHLIN,
 8                        JOSÉ A. CABRANES,
 9                        DEBRA ANN LIVINGSTON,
10                                 Circuit Judges.
11
12       _______________________________________
13
14       MU LIN CHEN,
15                Petitioner,
16
17                         v.                                   09-2078-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24
25
26
27
28
29
 1   FOR PETITIONER:           H. Raymond Fasano, New York, New
 2                             York.
 3
 4   FOR RESPONDENT:           Tony West, Assistant Attorney
 5                             General, Civil Division; Lyle D.
 6                             Jentzer, Senior Litigation Counsel;
 7                             Jeffrey L. Menkin, Trial Attorney,
 8                             Office of Immigration Litigation,
 9                             United States Department of Justice,
10                             Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       Mu Lin Chen, a native and citizen of the People’s

17   Republic of China, seeks review of an April 17, 2009 order

18   of the BIA, affirming the November 9, 2007 decision of

19   Immigration Judge (“IJ”) Joanna M. Bukszpan, which denied

20   his application for relief under the Convention Against

21   Torture (“CAT”).     In re Mu Lin Chen, No. A095 850 639

22   (B.I.A. Apr. 17, 2009), aff’g No. A095 850 639 (Immig. Ct.

23   N.Y. City Nov. 9, 2007).     We assume the parties’ familiarity

24   with the underlying facts and procedural history in this

25   case.

26       Under the circumstances of this case, we review the

27   IJ’s decision.     See Mei Chai Ye v. U.S. Dep’t of Justice,

28   489 F.3d 517, 523 (2d Cir. 2007).     The applicable standards


                                     2
1    of review are well-established.       See 8 U.S.C.

2    § 1252(b)(4)(B); see also Corovic v. Mukasey, 519 F.3d 90,

3    95 (2d Cir. 2008).

4        The IJ’s adverse credibility determination was

5    supported by substantial evidence.       We have held that an

6    adverse credibility finding may reasonably be based on the

7    applicant’s submission of false evidence in an asylum

8    proceeding.     See Rui Ying Lin v. Gonzales, 445 F.3d 127, 133

9    (2d Cir. 2006) (discussing the maxim falsus in uno, falsus

10   in omnibus).     Here, it is undisputed that Chen filed an

11   asylum application that contained material

12   misrepresentations regarding the date and manner of his

13   entry into the United States.       In addition, he offered both

14   his own testimony and that of a witness supporting these

15   false claims.     The knowing filing of a false asylum

16   application casts a serious shadow on an applicant’s overall

17   credibility.     See Siewe v. Gonzales, 480 F.3d 160, 170 (2d

18   Cir. 2007).     While applicants should be encouraged to recant

19   false statements and withdraw false applications, as Chen

20   did here, the agency is not required to overlook such

21   falsities in making its ultimate determination.       Thus, the

22   IJ properly relied on the maxim of falsus in uno, falsus in


                                     3
1    omnibus in denying Chen’s CAT claim.     See Siewe, 480 F.3d at

2    170 (relying on the maxim to find that once an IJ concludes

3    that a document is false, he or she is “free to deem suspect

4    other documents (and to disbelieve other testimony) that

5    depend for probative weight upon [the applicant’s]

6    veracity”); Rui Ying Lin, 445 F.3d at 133.     We are

7    unpersuaded by Chen’s argument that his misrepresentations

8    regarding his entry to this country are ancillary to his CAT

9    claim and thus an impermissible basis for the denial of that

10   relief.   See Ramsameachire v. Ashcroft, 357 F.3d 169, 184-85

11   (2d Cir. 2004).   To the contrary, falsehoods regarding

12   Chen’s entry to this country surely relate to his claims

13   concerning his exit from China.   Even if the two bore no

14   relation, the IJ was still permitted to deem the balance of

15   Chen’s uncorroborated testimony false.     See Siewe, 480 F.3d

16   at 170-71 (finding that even ancillary falsehoods may

17   support the application of falsus in uno).     Having found no

18   error in the IJ’s credibility determination, we need not

19   reach her alternative burden of proof finding.

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                   4
1    is VACATED, and any pending motion for a stay of removal in

2    this petition is DISMISSED as moot. Any pending request for

3    oral argument in this petition is DENIED in accordance with

4    Federal Rule of Appellate Procedure 34(a)(2), and Second

5    Circuit Local Rule 34.1(b).

 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10




                                    5